--------------------------------------------------------------------------------

Exhibit 10.1


May 29, 2015


Merrick Ventures, LLC
350 N. Orleans Street, 10th Floor
Chicago, IL 60654
Attention: Mr. Michael W. Ferro, Jr.


Re:            Consulting Agreement


Ladies and Gentlemen:


Reference is made to the Consulting Agreement, dated as of January 1, 2009, by
and between Merge Healthcare Incorporated, a Delaware corporation (the
"Company"), and your affiliate, Merrick RIS LLC, a Delaware limited liability
company, which was entered into on January 1, 2009, and amended on January 1,
2010 and January 3, 2012 (as amended, the "Consulting Agreement"). The
Consulting Agreement expired in accordance with its terms on December 31, 2013.


The purpose of this letter agreement (this "Agreement") is to reinstate the
Consulting Agreement, as amended and restated by the terms set forth in this
Agreement.


Now, therefore, Merrick Ventures, LLC ("Merrick") and the Company (collectively,
the "Parties") hereby agree as follows:


1.            Engagement. The Company hereby engages Merrick as an independent
consultant to provide management expertise and technical services, and Merrick
hereby accepts such engagement. Merrick shall provide services that include, but
are not limited to, product development, strategic planning, industry marketing,
investor relations, turn around management and various business relationship
introductions. The services hereunder shall be undertaken by Merrick at the
direction of the Chief Executive Officer of the Company.


2.            Services. All services offered hereunder are provided on a
non-exclusive, as needed, basis.


3.            Term. The term of this Agreement shall be 12 months from the date
hereof and shall terminate at the close of business on the first anniversary of
the date hereof (the "Term"). Upon expiration of the Term, the Parties may
extend the Agreement upon such terms as the Parties may mutually agree in
writing.


4.            Fees. If the Company consummates, or enters into a definitive
agreement to consummate and subsequently consummates, a Transaction (as defined
below) at a Transaction Value of at least $1 billion during the Term (or, if
this Agreement is terminated by the Company other than for "cause" as determined
in good faith by the Board, then within 12 months of such termination), then at
the time of the consummation of such Transaction, the Company will pay Merrick a
one-time cash fee (the "Fee") of $15 million. Any merger, consolidation,
business combination, sale or other disposition of all or substantially of the
equity interests or assets of the Company (other than those held by Merrick or
its affiliates) in one transaction or a series of transactions is referred to
herein as a "Transaction." For the purpose of determining whether the Fee shall
be payable, the "Transaction Value" shall be, without duplication, the total
proceeds and other consideration paid or received, directly or indirectly, in
connection with a Transaction, including, without limitation, cash, notes,
securities, and other property received by the Company or its stockholders or
creditors or any of their affiliates (including, without limitation, the holders
of convertible securities, options, warrants, stock appreciation rights or
similar rights, whether or not vested). The Transaction Value shall include the
aggregate principal amount of any debt, pension liabilities, guarantees and any
other liabilities or obligations (other than, in each case, working capital
items) of the Company or any of its subsidiaries outstanding as of the closing
of the Transaction, and the Transaction Value shall be reduced by the Company's
and its subsidiaries' cash and cash equivalents as of the closing of the
Transaction. For this purpose, any securities received will be valued at the
time of the closing of the Transaction as follows: (i) if traded on a stock
exchange, securities will be valued at their average last sale or closing price
for the ten trading days immediately prior to the closing of the Transaction;
(ii) if traded primarily in over-the-counter transactions, securities will be
valued at the mean of their closing bid and asked quotations similarly averaged
over a ten trading day period immediately prior to the closing of the
Transaction; and (iii) if not so traded, securities will be valued at the fair
market value thereof as of the day prior to the closing of the Transaction, as
determined in good faith by the Board.
 

--------------------------------------------------------------------------------

5.            Expenses. The Company agrees to reimburse Merrick for the actual
and reasonable business expenses incurred by Merrick in connection with the
performance of services on behalf of the Company as required hereunder. Such
expenses shall be invoiced to the Company on a monthly basis and shall be
payable no later than the 15th day after receipt of such invoice. Merrick
acknowledges and agrees that the reimbursement of any third party legal,
financial or other professional fees and any material expenses incurred shall be
subject to prior authorization of an appropriate officer of the Company. The
Company acknowledges and agrees that it has an obligation to ensure that its
resources will be available to provide assistance to Merrick with respect to the
services provided hereunder.


6.            Confidential Information. Due to the nature of the work performed
hereunder, any information belonging to the Company with which Merrick may or
has become familiar will be treated as confidential and may not be disclosed to
third parties, except as required in connection with the performance of the
services contemplated hereby and then only pursuant to a binding confidentiality
obligation, without the written consent of the Company, whether or not this
Agreement is in effect. Merrick agrees that it and all of its associates,
representatives, employees, assignees or successors in interest, shall keep in
strictest confidence all information relating to the products, methods of
manufacture, marketing and sales plans, financial information, customer and
supplier information, pricing information, trade secrets or secret processes
(except information in the public domain) or the business or affairs of the
Company which may be acquired in connection with or as a result of this
Agreement (the "Confidential Information"). Without limiting the foregoing, any
information, ideas, plans, designs, processes, material compositions,
specifications, production techniques, procedures, equipment, marketing plans,
proposals, financial information and customer information relating to the
Company's business or products which may be acquired by Merrick in connection
with or as a result of this Agreement shall be deemed "Confidential
Information." During the term of this Agreement and at any time thereafter,
without the prior written consent of the Company, Merrick will not publish,
communicate, divulge, disclose or use any of such Confidential Information or
any other information which has been designated as secret, confidential,
proprietary and/or a trade secret, or which from the surrounding circumstances
in good conscience ought to be treated as secret or confidential. Upon
termination of this Agreement, Merrick will return to the Company all documents,
graphic materials, designs, plans or other information furnished to Merrick by
the Company prior to or during the term of this Agreement. Merrick's obligations
under this Section 6 shall survive any termination or expiration of this
Agreement.
 
2

--------------------------------------------------------------------------------

7.            Third Party Information. Merrick agrees and understands that the
Company does not desire to receive the proprietary rights or trade secrets of
third parties if not so authorized, and Merrick agrees not to disclose any such
proprietary rights or trade secrets to the Company during the term of this
Agreement. In addition, Merrick acknowledges that the Company has received, and
will in the future receive, from third parties confidential or proprietary
information ("Third Party Information") subject to a duty on the Company's part
to maintain the confidentiality of such information and use it only for certain
limited purposes. Merrick agrees to hold Third Party Information in confidence
and not to disclose to anyone (other than Merrick personnel who need to know
such information in connection with their work performed hereunder) or to use,
except in connection with Merrick's work for the Company, Third Party
Information unless expressly authorized in writing by an officer of the Company.


8.            No Conflicting Obligations. Merrick represents and warrants that
it is not bound by or subject to any contractual or other obligation that would
be violated by its execution or performance of this Agreement.


9.            Non-Interference With Business. The Parties agree that neither
Party shall solicit or induce any employee, independent contractor or customer
of the other Party to terminate or breach an employment, contractual or other
relationship during the term of this Agreement and for a period of one (1) year
immediately following termination of this Agreement.


10.         Indemnification. Each Party shall indemnify, defend and hold
harmless the other Party from and against all claims and actions, and all
expenses incidental to such claims or actions, based upon or arising out of
damage to property or injuries to persons or other tortuous acts caused or
contributed to by the indemnifying Party or anyone acting under such Party's
direction or control or in such Party's behalf in the course of its performance
under this Agreement, provided such indemnification and hold harmless agreement
shall not be applicable to any liability based on the sole negligence of the
indemnified Party.
 
3

--------------------------------------------------------------------------------

11.         Independent Contractor. It is expressly understood and agreed that
the relationship of Merrick to the Company, as relates to the performance of
Merrick’s duties under this Agreement, shall be that of an independent
contractor and not of a partner, agent or employee. During the term of this
Agreement and while performing its obligations hereunder, Merrick shall not be,
in any way, a legal representative or agent of the Company, and shall not have
the right or authority to assume or create any obligation or make any
representations of any kind, express or implied, on behalf of the Company or to
bind the Company in any respect whatsoever.


12.         Non-Assignability. This Agreement shall not be assignable by either
Party, in whole or in part, without the prior written consent of the other
Party.


13.         Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the United States and the State of Delaware,
exclusive of its conflicts of laws provisions.


14.         Severability; Waiver. The provisions of this Agreement are several,
and in the event that any provision or portion of this Agreement is declared
illegal or unenforceable, the remainder of the Agreement shall be effective and
binding on the parties. No waiver of any breach of any of the covenants,
agreements or provisions herein contained shall be construed as a waiver of any
subsequent breach of the same or any other covenant or provision.


15.         Entire Agreement; Modification in Writing. This Agreement contains
the entire and only agreement between the Parties hereto with respect to the
subject matter hereof, and supersedes any and all prior agreements,
arrangements, communications or representations whether oral or written with
respect to the subject matter hereof. This Agreement may not be amended,
altered, modified or changed except by written instrument signed by duly
authorized representatives of each Party.


16.         Tax Treatment and Responsibility. The Company will provide Merrick
with a Form-1099 for any payment made under this Agreement at the appropriate
time. Merrick will be responsible for reporting and paying any federal and state
taxes owing on any payments received under this Agreement. The Company shall be
entitled to report such payments to applicable taxing authorities in accordance
with applicable law, and may withhold from any amounts, any taxes and other
charges required to be withheld under applicable law. The Company shall have no
obligation to indemnify, gross up, or otherwise reimburse Merrick (or its
equityholders or other affiliates) for any tax, additional tax, interest,
penalty, expense resulting from, or with respect to, any payment provided
herein, including without limitation any amount imposed under the Internal
Revenue Code of 1986, as amended, or any corresponding provision of state,
local, or foreign law. Merrick shall indemnify the Company for any loss, damage,
tax, expense, or other amount imposed on the Company that directly or indirectly
results from Merrick (or its equityholders or other affiliates) having failed to
timely pay or account for its (or their) taxes or to comply with any applicable
tax law.
 
4

--------------------------------------------------------------------------------

17.         Reports and Disclosures. Nothing in this Agreement will be construed
to prohibit Merrick (including, for purposes of this Section, its officers,
directors, managers, employees or other affiliates) from filing a charge with,
reporting possible violations to, or participating or cooperating with any
governmental agency or entity, including but not limited to the Equal Employment
Opportunity Commission, the United States Department of Justice, the Securities
and Exchange Commission, the United States Congress or any agency Inspector
General, or making other disclosures that are protected under the whistleblower,
anti-discrimination, or anti-retaliation provisions of federal, state or local
law or regulation; provided, however, that Merrick may not disclose Company
information that is protected by the attorney-client privilege, except as
expressly authorized by law. Merrick does not need the prior authorization of
the Company to make any such reports or disclosures, and Merrick is not required
to notify the Company of any such reports or disclosures.


*            *             *             *             *            *
 
5

--------------------------------------------------------------------------------

Please confirm our mutual understanding by signing and returning to the Company
a copy of this letter agreement.



 
Very truly yours,
         
MERGE HEALTHCARE INCORPORATED
         
By:
/s/ Justin C. Dearborn
           
Its:
Chief Executive Officer
 



Agreed and accepted as of the date
first written above:


MERRICK VENTURES, LLC


By:
Michael W. Ferro, Jr.
   
Michael W. Ferro, Jr.
 
Its:
Chief Executive Officer
 


 
6

--------------------------------------------------------------------------------